Citation Nr: 1529196	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the Veteran's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1980 to April 1983.  His DD-214 notes a discharge "under other than honorable conditions."

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015, the appellant had a personal hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The appellant has shown compelling circumstances to warrant his prolonged period of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from military service does not constitute a bar to payment of VA compensation benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person discharged under conditions other than honorable on the basis of an AWOL period of 180 days or more is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence." 
38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2014). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors are considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL, and (ii) Reasons for going AWOL. 

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i) .

Reasons for going AWOL which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL are to be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 38 C.F.R. § 3.12(c)(6)(ii) (2014).

The appellant was AWOL from July 24, 1981, to September 17, 1981, and again from September 25, 1981, to February 17, 1983.  The second period of AWOL was a period of over 180 days.  He has argued that he thought he had permission to be on leave from service, and that he was attending to a family emergency.  His wife and children had been displaced from their home due to highway construction, and the family was experiencing financial difficulties and trouble finding a new place to live.  He also argues that English is not his first language, and that he was much less proficient in speaking English at the time of his AWOL.

The record shows that he presented these same arguments to the Department of the Army in July 1985, when seeking to have the character of his discharge amended to under honorable conditions.  That decision appeared to have found his reasons for being AWOL credible, but nonetheless rejected his arguments as insufficient to overcome his unsatisfactory service.  That decision also noted that the Veteran provided evidence at that time showing that he sought to be discharged after his first period of AWOL, during which time he was also assisting his family, but that there was no evidence that it had been granted.  The evidence mentioned is not included with the report and decision.

VA issued an administrative decision in August 1987, finding the appellant's period of AWOL of over 180 days to be a bar to his entitlement to VA compensation benefits.  The decision contained a hand-written notation that the appellant had a non-judicial punishment for possession and sale of marijuana.  The Board notes the personnel records currently located within his claims file do not contain any record of a non-judicial punishment.  He testified during April 2015 his hearing that a fellow soldier had made it look like the marijuana was his, in retaliation for scheduling that soldier for kitchen duty.  As there is nothing else in the record that contradicts his statement, the Board finds it credible.  As the only reference to drug possession is contained in this administrative decision, the Board does not accord it significant weight.

The personnel records that have been obtained are of poor quality.  They note that the Veteran was born in Senegal, and that he graduated high school and had a few years of training, although it is unclear in what.  He was noted to have been an academic failure.  There are no records documenting the quality of his work or the reviews of his supervisors.  His records show that he was born in June 1947, making him about 35 years old at the time of his AWOL.

After considering all the available evidence, the Board finds that compelling circumstances have been shown to justify his extended absence.  Although he was in his mid-30s when he went AWOL, the record shows that there was a language barrier that likely led to miscommunication.  Indeed, the record shows that he thought he obtained permission after speaking with his commanding officer.  He also did not have a sophisticated educational background.  It is unclear when he came to the United States, but it is likely his wife and children were facing similar communication and educational barriers.  The Board therefore finds that the family emergency, wherein his family was without a home, to constitute a compelling reason for his absence.  The Board also finds that it is credible that he thought he had permission, and therefore that he also absented himself in good faith that he was not breaking any laws.

That his service exclusive of his time AWOL is unable to be characterized as honest, faithful and meritorious and of benefit to the Nation, does not alter the analysis.  As mentioned above, it is fairly clear that the personnel records that have been associated with his claims file are incomplete.  There is very little information regarding his service prior to going AWOL, which totaled about nine months, except that he did not do well in his academic course of studies.  A prior VA administrative decision shows there was a non-judicial punishment for drug possession, but this is accorded little weight because there is no copy of a record showing this occurred.  The provision in section 3.12(c)(6)(i) indicates that service exclusive of time AWOL should be honest, faithful, and meritorious; this is not a requirement.  In consideration of the reasons for going AWOL, his communication barriers, and his good faith belief that he was not disobeying any laws or regulations, the Board finds that his unremarkable service does not detract from the compelling circumstances causing him to leave.

Accordingly, the Board finds that the character of his discharge is not a bar to VA benefits.

 
ORDER

The character of the appellant's discharge is not a bar to entitlement to VA benefits; the appeal is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


